O’Brien, J.,
dissents and votes to affirm the judgment, with the following memorandum: Contrary to my colleagues, I conclude that the six-year Statute of Limitations on a demand for arbitration of an underinsured motorist claim commences to run on the date of the accident. The appellant’s demand for arbitration in October 1996, more than six years after the accident, was therefore untimely. Accordingly, I would affirm the judgment which granted the petition for a permanent stay of arbitration.
It is well settled that since the claim asserted in arbitration exists solely by reason of the coverage provided by the insurance policy, a claim for arbitration is governed by the six-year contract Statute of Limitations (see, Matter of De Luca *821[MVAIC], 17 NY2d 76). The question is when that six-year period commences to run. In cases involving an uninsured motorist claim, the six-year Statute of Limitations begins to run on the date of the accident or from the time when subsequent events render the offending vehicle “uninsured” (see, Matter of De Luca [MVAIC], supra; Matter of Allstate Ins. Co. v Torrales, 186 AD2d 647; Matter of Allstate Ins. Co. v Giordano, 108 AD2d 910, affd 66 NY2d 810). I find no compelling reason to establish a different commencement date where the claim is for underinsured motorist benefits.
Under the terms of the appellant’s insurance policy, the issues subject to arbitration on either an uninsured or underinsured motorist claim are (1) the amount of damages and (2) whether the insured is legally entitled to recover damages. The phrase “legally entitled” denotes “fault” (see, Matter of De Luca [MVAIC], supra, at 81). The facts necessary for determination of an underinsured motorist claim, as with an uninsured motorist claim, are those existing on the date of the accident, that is, the insurance coverage available to each vehicle or injured party, the fault of the motorists in the happening of the accident and the damages suffered. An underinsurance claim is available if the policy limits of the tortfeasor’s vehicle are less than the policy limits of the injured party’s own insurance coverage (see, Matter of Prudential Prop. & Cas. Co. v Szeli, 83 NY2d 681; Maurizzio v Lumbermens Mut. Cas. Co., 73 NY2d 951).
Insurance Law § 3420 (f) (former [2]) (now Insurance Law § 3420 [f] [2] [A]) provides that at the option of the insured, an automobile liability policy may provide underinsured motorist coverage. That section further provides that, as a condition precedent to an insurer’s duty to pay underinsured motorist benefits, the insured must exhaust by payment or settlement the limits of all applicable bodily injury insurance. My colleagues treat the exhaustion provision in Insurance Law § 3420 (f) (former [2]) as, in effect, staying commencement of the Statute of Limitations period for the arbitration of an underinsured motorist claim. A statutory condition precedent, however, is not the same as a statutory stay of a Statute of Limitations (cf., Pilgrim v New York City Tr. Auth., 235 AD2d 527).
A condition precedent to arbitration such as that contained in Insurance Law § 3420 (f) (former [2]) is a “precondition to access to the arbitral forum” (Matter of County of Rockland [Primiano Constr. Co.], 51 NY2d 1, 7; see also, Matter of Board of Educ. [Merritt Meridian Constr. Corp.], 210 AD2d 854, 855). Therefore, a reluctant party may be forced to proceed to *822arbitration only if a court determines that the condition precedent has been complied with (see, Matter of County of Rockland [Primiano Constr. Co.], supra, at 7-8).
Insurance Law § 3420 (f) (former [2]) benefits the insurer in that it is not required to pay any underinsured motorist benefits unless the insured has exhausted all other sources of payment. If the insured has not satisfied this condition, the insurer can obtain a judicial stay of arbitration on the ground that a condition precedent has not been satisfied (see, Matter of Federal Ins. Co. v Watnick, 80 NY2d 539). It is therefore incumbent upon the insured to take whatever steps are necessary to satisfy this statutory condition precedent, which is, in effect, incorporated into the contract of insurance, before the Statute of Limitations expires. Under the majority’s decision, a claimant could unilaterally forestall commencement of the limitations period indefinitely while claims against other insurers were being determined.
A determination that the Statute of Limitations for arbitration of an underinsured motorist claim commences to run on the date of the accident provides consistency in this area of insurance law while at the same time imposing no hardship on the insured. In the case at bar, it was apparent simply from a comparison of the subject insurance policies on the date of the accident that Richt, who was a passenger in one of the vehicles, had a viable underinsured motorist claim under her parents’ insurance policy. There was no reason whatsoever why the demand for arbitration could not have been made within the six-year period of limitation. In the rare case where there may be a danger that the Statute of Limitations may expire before the insured can satisfy the condition precedent by obtaining payment or settlement from other sources, the insured has a very simple remedy, which is to file a timely demand for arbitration prior to expiration of the Statute of Limitations and secure a stay of arbitration until the condition precedent can be met (see, e.g., New York Tel. Co. v Speciner, 55 NY2d 1002; Matter of Travelers Ins. [Torres], 245 AD2d 82; Matter of Polesky v GEICO Ins. Co., 241 AD2d 551).